Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 1 of 21 Page ID
                                #:37424


                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544 DMG (AGRx)                                             Date    April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                       Page    1 of 21

 Present: The Honorable          DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                       NOT REPORTED
                Deputy Clerk                                                     Court Reporter

     Attorneys Present for Plaintiff(s)                                Attorneys Present for Defendant(s)
              None Present                                                       None Present

Proceedings: IN CHAMBERS—ORDER RE PLAINTIFFS’ MOTION TO ENFORCE

                                            I.
                              INTRODUCTION AND BACKGROUND

         Before the Court is Plaintiffs’ request for a preliminary injunction to enforce the Flores
Settlement Agreement (“FSA” or “Agreement”) during the COVID-19 pandemic. Four weeks of
litigation culminate in this Order.1 In light of the emergent COVID-19 crisis, the Court issued the
March 28, 2020 TRO and ordered Defendants Office of Refugee Resettlement (“ORR”) and
Immigration and Customs Enforcement (“ICE”) to (1) make every effort to promptly and safely
release Class Members in accordance with Paragraphs 14 and 18 of the Agreement and the Court’s
prior orders; (2) submit to inspections by the Juvenile Coordinators; (3) provide evidentiary
snapshots to the Court, the Independent Monitor, and Class Counsel; and (4) show cause by April
10, 2020, why the Court should not grant Plaintiffs’ motion for preliminary injunction. March 28,
2020 TRO at 13–15 [Doc. # 740].

       On April 6, 2020, Defendants filed their First Supplemental Response in opposition to a
preliminary injunction and provided the requested data regarding individual Class Members.
[Doc. # 746.] Defendants also provided access to video tours of the three ICE Family Residential
Centers (“FRCs”) and five selected ORR facilities, and the ICE and ORR Juvenile Coordinators
submitted their reports. Based on this new information, Plaintiffs submitted their First Reply with
additional declarations and exhibits on April 8, 2020, raising new concerns about Defendants’
compliance with the FSA. [Doc. ## 759, 761.] On April 9, 2020, Defendants filed Objections and
a Response to Plaintiffs’ First Reply and requested the opportunity to submit supplemental briefing
responding to Plaintiffs’ arguments. [Doc. # 762.]



         1
          The Court incorporates by reference the factual backgrounds in the March 28, 2020 Temporary Restraining
Order (“TRO”) and the April 10, 2020 Order. See March 28, 2020 Order at 1–3 [Doc. # 740]; April 10, 2020 Order
at 1–3 [Doc. # 768].

 CV-90                                 CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 2 of 21 Page ID
                                #:37425


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.       CV 85-4544 DMG (AGRx)                                               Date     April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                           Page     2 of 21

        On April 10, 2020, the Court granted Defendants’ request and ordered supplemental
briefing on the following issues: (1) ICE’s individualized parole determinations and continuous
efforts to secure minors’ release; (2) ORR’s policy banning release of minors to States where
COVID-19 has prompted stay-at-home orders; (3) ORR’s policies postponing release of all minors
in a facility with a confirmed case of COVID-19 or to a sponsor whose household has a confirmed
case of COVID-19; (4) ORR’s fingerprinting requirement for certain sponsors; and (5) the effect
of the Migrant Protection Protocols (“MPP”), also known as the “Remain in Mexico” policy, on a
minor’s eligibility for release. April 10, 2020 Order at 3–4 [Doc. # 768]. The Court also extended
for two weeks the March 28 TRO requiring ORR and ICE to make every effort to promptly and
safely release Class Members in accordance with Paragraphs 14 and 18 of the FSA and the Court’s
prior orders, and requesting continued monitoring by the Independent Monitor and the Juvenile
Coordinators. Id. at 5–6.2

       Defendants have filed their Second Supplemental Response, and Plaintiffs have filed their
Second Reply in accordance with the April 10, 2020 Order. [Doc. ## 772, 774.] The Court held
a videoconference hearing on April 24, 2020.

         Plaintiffs continue to argue that ICE has failed to keep Class Members “in facilities that
are safe and sanitary and that are consistent with [its] concern for the particular vulnerability of
minors.” Agreement at ¶ 12 [Doc. # 101]; see Pls.’ Second Reply at 10.3 They also contend that
ORR and ICE have failed to comply with their obligations under the FSA to “release a minor from
its custody without unnecessary delay” and “make and record the prompt and continuous efforts
on its part toward family reunification and the release of the minor.” Agreement at ¶¶ 14, 18; see
Pls.’ Second Reply at 15, 20. In addition, Plaintiffs raise a new argument that ORR and ICE have
violated their obligation to detain minors in the least restrictive setting, as set forth in the FSA.
Pls.’ Second Reply at 8, n.5 (citing Agreement at ¶¶ 11, 23). Plaintiffs now seek an Order
(1) enforcing compliance with the FSA and with CDC COVID-19 guidelines for detention
facilities; (2) requiring ICE to release minors with their detained parent unless that parent is
determined to be a flight risk or danger; (3) requiring ORR to cease its blanket policy requiring

         2
           The Court also ordered the parties’ counsel to meet and confer regarding (1) certain disclosures, including
information regarding existence of COVID-19 infection among Class Members, that should be provided to minors’
immigration counsel; and (2) the quality of the data that Defendants provide to Class Counsel pursuant to Paragraph
28A of the FSA. April 10 Order at 6.

         3
          The Court previously found that ORR was in substantial compliance with its obligation to implement CDC-
compliant guidelines and to provide adequate routine medical care and adequate living accommodations. March 28,
2020 Order at 6–7. Despite referring to a severe outbreak of COVID-19 at one ORR facility in Chicago, Plaintiffs
have not renewed their calls for enforcement action against ORR for issues with medical care or living
accommodations or submitted evidence that changes the Court’s ruling in that regard. See Pls.’ Second Reply at 6.

 CV-90                                   CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 3 of 21 Page ID
                                #:37426


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544 DMG (AGRx)                                      Date   April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                              Page    3 of 21

fingerprints from certain sponsors; (4) requiring both ICE and ORR to inform a Class Member’s
immigration counsel if they are infected or exposed to COVID-19 when appropriate consent to
release medical information has been given; and (5) permitting the parties to propound written
discovery and conduct depositions, with disputes to be addressed by the Independent monitor, for
30 days. Defendants argue that the core relief Plaintiffs seek is enforcement of the FSA, not a
preliminary injunction, and that Plaintiffs have failed to show any breach of the FSA.

       For the reasons stated below, the Court GRANTS in part and DENIES in part Plaintiffs’
request for enforcement of the FSA.

                                             II.
                                      LEGAL STANDARD

        The parties dispute what legal standard to apply to Plaintiffs’ request. Defendants argue
that the injunction Plaintiffs seek is “akin to an order to enforce certain terms of the Agreement,”
and therefore the standards applicable to a motion to enforce should apply. Defs.’ Second Supp.
Response at 6. Plaintiffs continue to characterize their request as one for a preliminary injunction.

        The parties and this Court have long acknowledged that the FSA is a consent decree, and
“a consent decree is ‘no more than a settlement that contains an injunction[.]’” Fed. Trade Comm'n
v. Enforma Nat. Prod., Inc., 362 F.3d 1204, 1218 (9th Cir. 2004) (quoting In re Masters Mates &
Pilots Pension Plan & IRAP Litig., 957 F.2d 1020, 1025 (2d Cir. 1992); see also Gates v. Shinn,
98 F.3d 463, 468 (9th Cir. 1996) (“[W]hen a decree commands or prohibits conduct, it is called an
injunction.”). Thus, Plaintiffs already have obtained a judicially enforceable permanent injunction
in the form of the FSA itself.

         While the TRO served to address Plaintiffs’ pressing concerns regarding Defendants’
alleged non-compliance with the FSA on an emergency, ex parte basis, a preliminary injunction
in this matter does not “serve the very purpose of a preliminary injunction, which is to preserve
the status quo and the rights of the parties until a final judgment issues in the cause.” U.S. Philips
Corp. v. KBC Bank N.V., 590 F.3d 1091, 1094 (9th Cir. 2010) (emphasis added). Rather, Plaintiffs
seek an order reiterating that Defendants must adhere to the FSA’s terms and requiring additional
reporting under the FSA and the Court’s prior Orders. The Court therefore need not issue interim
injunctive relief, but may instead rely on the unambiguous terms of the Agreement itself and the
Court’s authority to enforce its own Orders. See Jeff D. v. Kempthorne, 365 F.3d 844, 853 (9th
Cir. 2004) (“Once the decree was entered, the district court retained jurisdiction to enforce
it[.]”);Agreement at ¶ 37; October 5, 2018 Order Appointing Special Master/Independent Monitor
at ¶ E.4 [Doc. # 494].

 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 4 of 21 Page ID
                                #:37427


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

 Case No.        CV 85-4544 DMG (AGRx)                                                 Date     April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                              Page      4 of 21

        Accordingly, the Court construes Plaintiffs’ request for relief as a motion to enforce.
Plaintiffs must show by a preponderance of the evidence that ORR and ICE are currently in breach
of the FSA. See Flores v. Sessions, 394 F. Supp. 3d 1041, 1049 (C.D. Cal. 2017). Because consent
decrees are construed basically as contracts, the doctrine of substantial compliance applies. See
Flores v. Barr, 407 F. Supp. 3d 909, 915 (C.D. Cal. 2019).

                                                       III.
                                                   DISCUSSION

         As an initial matter, the Court addresses Defendants’ argument that the Court cannot
consider arguments raised and evidence submitted for the first time in Plaintiffs’ Second Reply.
See Defs.’ Second Objections at 2–3 [Doc. # 779]. To the extent Plaintiffs raise issues pertaining
to ICE juvenile detention facilities in their Second Reply that were not raised in their earlier briefs
and to which Defendants have not had an opportunity to respond, the Court will not address them,
but will refer them to the ICE Juvenile Coordinator for further investigation and report. See Pls.’
Second Reply at 14 (discussing conditions at two ICE juvenile jails); see also State of Nev. v.
Watkins, 914 F.2d 1545, 1560 (9th Cir. 1990) (“[Parties] cannot raise a new issue for the first time
in their reply briefs.”) (citation omitted).

        The Court will consider Plaintiffs’ new declarations, subject to the Federal Rules of
Evidence, to the extent that they address issues raised in the parties’ earlier briefs and shed light
on the latest conditions on the ground at the FRCs and ORR facilities.4

       The Court first takes up Plaintiffs’ arguments regarding conditions in ICE FRCs, then their
arguments that neither ORR nor ICE are releasing minors without unnecessary delay or making
and recording prompt and continuous efforts toward release of minors in their custody.

A.       Safe and sanitary conditions and appropriate medical care

         Paragraph 12A of the FSA provides that, following arrest, Class Members will be held in
“facilities that are safe and sanitary and that are consistent with [Defendants’] concern for the

         4
           In addition, although Plaintiffs have cited to many news articles, the Court bases its decision only on
admissible evidence submitted by the parties. See Von Saher v. Norton Simon Museum of Art at Pasadena, 592 F.3d
954, 960 (9th Cir. 2010) (“Courts may take judicial notice of publications introduced to indicate what was in the public
realm at the time, not whether the contents of those articles were in fact true.”) (internal quotation marks and citations
omitted); Gerritsen v. Warner Bros. Entm’t Inc., 112 F. Supp. 3d 1011, 1029 (C.D. Cal. 2015) (plaintiff “seeks to have
the court take judicial notice of the truth of the facts stated in the various press releases and news articles. This the
court cannot do.”) (citing, inter alia, Von Saher, 592 F.3d at 960).

 CV-90                                     CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 5 of 21 Page ID
                                #:37428


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544 DMG (AGRx)                                         Date   April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                 Page    5 of 21

particular vulnerability of minors.” Agreement at ¶ 12. The Ninth Circuit confirmed that “assuring
‘safe and sanitary’ conditions includes protecting children from developing short- or long-term
illnesses as well as protecting them from accidental or intentional injury.” Flores v. Barr, 934
F.3d 910, 916 (9th Cir. 2019). In addition, Exhibit 1 to the FSA also specifies that minors detained
in licensed programs shall receive, inter alia, “suitable living accommodations, . . . [a]ppropriate
routine medical . . . care, . . . emergency health care services, . . . screening for infectious [disease]
within 48 hours of admission . . . [and] immunizations in accordance with the U.S. Public Health
Service (PHS), Center for Disease Control.” Agreement, Exhibit 1 at ¶ A.1.

        Defendants have submitted videotaped tours and detailed declarations regarding COVID-
19 preparedness and policies at each of the three ICE FRCS: South Texas FRC in Dilley, Texas
(“Dilley”), Karnes FRC (“Karnes”), and Berks County Residential Facility (“Berks”). Based on
the declarations of Michael Sheridan, the ICE Contractor Officer Representative for Dilley and
Karnes; Christopher George, the ICE Assistant Field Office Director who oversees Berks; and
medical professionals involved or familiar with healthcare at each of the three FRCs, as of April
22, 2020, each FRC’s policies regarding sanitation, social distancing, PPE, and medical services
appear to comply with the CDC’s COVID-19 Guidance for correctional facilities. See generally
Defs.’ Not. of Related Filing, Ex. 2 (Sheridan Supp. Decl.), Ex. 3 (George Supp. Decl.), Ex. 4
(Montalvo Decl.), Ex. 5 (Cantu Decl.), Ex. 6 (Green Decl.) [Doc. # 773]. It is also encouraging
that FRCs are significantly under their maximum capacity. As of April 21, 2020, Dilley houses
376 people, which is 16% of capacity, down from 557 people as of April 6, 2020. Of these, 208
are minors. There are 306 individuals, including 128 minors, at Karnes, which is 36% of capacity,
down from 426 people as of April 6, 2020. Berks currently houses five families, for a total of 16
people, which is 17% of capacity. Among these, only six are minors. Id., Ex. 1 (Harper Supp.
Decl.) at ¶ 4 [Doc. # 773].

         Defendants’ declarations thus paint a picture of sanitary, social-distance-compliant, and
medically appropriate facilities—a picture tarnished by declarations of detainees and their legal
services providers showing that ICE’s directives are not being properly implemented. As of April
21, 2020, detainees at all three FRCs report inaccessible or ineffective medical treatment,
deteriorating health while in custody, insufficient soap and sanitation supplies, lack of thorough
cleaning by staff, and insufficient use of PPE by staff or detainees. See, e.g., Pls.’ Second Reply,
Ex. KK (L.O.R. Decl.) at ¶¶ 9, 19–20, 23 [Doc. # 774-33]; id., Ex. LLL (A.M.P. Decl.) at ¶¶ 7–8
[Doc. # 774-66]; Ex. NNN (N.V.G. Decl.) at ¶¶ 3–5 [Doc. # 774-68]; id., Ex. W (B.L. Decl.) at
¶¶ 5, 9, 16–18, 20–22 [Doc. # 774-25]. Detainees at Dilley also report difficulty maintaining social
distance. See, e.g., id., Ex. XX (I.P.F.L. Decl.) at ¶ 23 [Doc. # 774-52]. One detainee at Dilley
reported mixing with the general population while exhibiting symptoms of COVID-19—
symptoms severe enough that she was eventually tested, though test results are not yet available.

 CV-90                               CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 6 of 21 Page ID
                                #:37429


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.       CV 85-4544 DMG (AGRx)                                              Date    April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                                         Page     6 of 21

See id., Ex. OO (N.G.B.F. Decl.) at ¶¶ 5–8 [Doc. # 774-43]. Another at Berks describes that the
only available hand soap leaves rashes and bumps and reports begging the staff to change the soap.
Id., Ex. W (B.L. Decl.) at ¶ 20 [Doc. # 774-25]. Surveys conducted by legal service providers at
Dilley and Karnes on April 20 and 21, 2020 corroborate individual detainees’ accounts of uneven
or failed implementation of COVID-19 policies. See id., Ex. BB (Fluharty Third Decl.) at ¶¶ 37–
46 [Doc. # 774-30]; id., Ex. HHH (Meza Decl.) at ¶ 9 [Doc. # 774-62].

        The Court need not repeat every assertion of ICE’s implementation failure from Plaintiffs’
deluge of declarations to conclude that Plaintiffs have raised significant concerns by a
preponderance of the evidence about each FRC’s ability to provide safe and sanitary conditions.
The design of the ICE FRCs’ COVID-19 prevention measures may substantially comply with the
FSA’s safe and sanitary and medical care requirements. And despite its laggardly initial response,
ICE deserves some credit for its rapidly-evolving response to the pandemic in the aftermath of
Plaintiffs’ TRO application. But proper policy design, without proper implementation, does not
offer Class Members the baseline of care bargained for in the FSA. Plaintiffs have offered
sufficient evidence to undercut Defendants’ optimistic portrait of the implementation of their
Guidelines.

       Accordingly, ICE’s uneven compliance with Paragraph 12 and Exhibit 1 of the FSA
warrants continued heightened monitoring.

B.       Release without unnecessary delay and recording efforts toward release

       The FSA obligates ORR and ICE to “release a minor from [their] custody without
unnecessary delay” and “make and record the prompt and continuous efforts on [their] part toward
family reunification and the release of the minor.” Agreement ¶¶ 14, 18.

         1.      ORR

       Plaintiffs argue that the risk of contracting COVID-19 in congregate care is urgent enough
that any delay may present an unnecessary delay to release, in violation of Paragraph 14 of the
Agreement.5 As discussed in the March 28, 2020 TRO, medical experts agree that minors in any
form of congregate care face heightened danger and potential trauma during the COVID-19

        5
          Plaintiffs no longer argue that ORR fails to make and record continuous efforts toward release. ORR case
managers keep detailed notes on each minor’s potential sponsors, efforts to reach out to those sponsors, and the
sponsors’ progress—or lack thereof—toward submitting a family reunification packet. The Court commends ORR
on doing a yeoman’s job of making a record of its efforts to release minors and reunify families in this challenging
environment.

 CV-90                                  CIVIL MINUTES—GENERAL                          Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 7 of 21 Page ID
                                #:37430


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544 DMG (AGRx)                                      Date    April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                               Page    7 of 21

outbreak. See, e.g., March 28, 2020 TRO at 6; see also Pls.’ First Reply, Ex. B (Cohen Decl.)
[Doc. # 759-2]. But according to Amanda Cohn, the Chief Medical Officer of the National Center
for Immunizations and Respiratory Diseases (NCIRD) at the CDC and a Deputy Incident Manager
for the CDC COVID-19 response, releasing Class Members and placing them in homes in some
locations in the United States may put them at equal or greater risk of COVID-19 exposure and
with diminished access to adequate medical care. Defs.’ First Response, Ex. K (Cohn Decl.)
¶¶ 23–26 [Doc. # 736-11]. For this reason, the Court has already found that “rushing to release
minors en masse in the midst of the current travel restrictions or to release them to potentially unfit
custodians based on limited information” is unwise, “particularly given the possibility of contagion
via public transportation, or introducing healthy children to homes where they could be at a higher
risk of infection.” March 28, 2020 TRO at 12.

        Furthermore, the William Wilberforce Trafficking Victims Protection Reauthorization Act
(“TVPRA”) tasks ORR to ensure that any sponsor is “capable of providing for the child’s physical
and mental well-being,” and Paragraph 17 of the FSA provides that Defendants “may” conduct
suitability determinations before releasing a Class Member pursuant to Paragraph 14. 8 U.S.C.
§ 1232(c)(3)(A); Agreement at ¶ 17. Some ORR decisions that result in delays to release may
therefore be acceptable. See Flores v. Sessions, No. CV 85-4544-DMG (AGRx), 2018 WL
10162328, at *18 (C.D. Cal. July 30, 2018) (finding that some ORR policies “appear to be
reasonably calculated to protect Class Members” even if they result in delays in release).

       Thus, the issue is whether Plaintiffs have shown by a preponderance of the evidence that
under any of the challenged policies, ORR has failed to release minors without unnecessary delay.
Previously, the Court found that ORR policies caused unnecessary delay and violated Paragraphs
14 and 18 of the FSA where the policies (1) were not required by the FSA or TVPRA, (2) were
not deemed necessary in analogous state child welfare contexts, and/or (3) were blanket bans or
blocks to release that failed to take Class Members’ individualized circumstances into account.
See Flores v. Sessions, 2018 WL 10162328, at *21.

        Using this framework, the Court turns to Plaintiffs’ arguments and evidence that the
following ORR policies have resulted in unnecessary delay in releasing Class Members: (1) the
late March blanket ban on releasing all minors to sponsors in New York, California, and
Washington; (2) ORR’s policies delaying the release of minors who have been exposed to a
confirmed case of COVID-19 or whose sponsor’s household has a confirmed case of COVID-19;
(3) fingerprinting and home study requirements that are difficult or impossible to satisfy during
the pandemic; and (4) ORR’s collaboration with ICE to bar release or reunification progress for
minors with orders of removal under the MPP.


 CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 8 of 21 Page ID
                                #:37431


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

 Case No.    CV 85-4544 DMG (AGRx)                                     Date   April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    8 of 21

               i.         Ban on releasing Class Members to or from certain States

        Defendants explain that the April 6, 2020 ORR Field Guidance # 4, COVID-1 Discharge
Guide (“April 6 ORR Guidance”) does not contain a blanket ban on releasing Class Members in
New York or any other States. Though ORR did institute a temporary hold on releases in New
York on March 25, 2020, ORR consulted with local health officials and the CDC, developed a set
of criteria for discharges from New York, and lifted the hold on April 3, 2020. Defs.’ Objections
and Response, Ex. 7 (Sualog Second Decl.) at ¶ 12 [Doc. # 762-10]; Defs.’ Second Supp.
Response, Ex. 11 (Sualog Third Decl.) at ¶ 4 [Doc. # 772-6]; see also Pls.’ First Reply, Ex. H
(Flamm Decl.) at ¶¶ 7–8 (describing one legal service provider’s belief that no minors were
released between March 25, 2020 and April 2, 2020 from an ORR facility in New York due to an
ORR policy declining to discharge any minors from the facility) [Doc. # 759-8]; Pls.’ First Reply,
Ex. E (Gahng Decl.) at ¶ 9 (describing one legal service provider’s receipt of a notice that ORR
had instituted a “stop placement” order ceasing the placement of any Class Members in New York)
[Doc. # 759-5]. Presumably, the “stop placement” orders relating to California and Washington
have also been lifted. Minors, including minors in facilities in New York, have been released since
the policy was changed. See Pls.’ Second Reply, Ex. C (Enriquez Decl.) at ¶ 9 [Doc. # 774-5];
Sualog Third Decl. at ¶ 4 (citing an average release of 64 minors a day between March 15 to April
15).

        The Court does not fault ORR for exercising caution during the initial days of the
pandemic. Plaintiffs have provided no current evidence that a blanket ban exists on releasing Class
Members to or from certain States that would violate the FSA. Because ORR appears to have
rectified any non-compliant blanket ban on releasing minors from facilities in States hardest-hit
by COVID-19, Plaintiffs’ requested relief relating to such a ban is now moot.

                    ii.   Ban on releasing Class Members with exposure to COVID-19 or to
                          sponsor households with confirmed cases of COVID-19

        Defendants explain that the April 6 ORR Guidance does not contain a blanket ban on
release of any minor exposed to COVID-19. Sualog Third Decl. at ¶ 5. Instead, the April 6 ORR
Guidance temporarily postpones release of a Class Member in a facility experiencing one or more
confirmed cases of active COVID-19 “until ORR’s Division of Health for Unaccompanied
Children (DHUC) lifts the hold on release or allows the release of specific children on a case by
case basis following CDC recommendations.” Sualog Second Decl. at ¶ 7. ORR’s Deputy
Director, Jallyn Sualog, states that this language “places responsibility with the health
professionals in the DHUC, and allows case-by-case releases” if a minor can complete the required
14-day quarantine at a sponsor’s home rather than in ORR care. Id. at ¶ 8; Sualog Third Decl. at

 CV-90                              CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 9 of 21 Page ID
                                #:37432


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.     CV 85-4544 DMG (AGRx)                                    Date    April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    9 of 21

¶ 5. Factors taken into consideration when determining if an exposed minor can be released
include: whether commercial air travel is required to go to the sponsor’s home, presence of health
conditions that place the child or sponsor household at higher risk, and the ability of the sponsor
to maintain the child’s quarantine and active symptom monitoring for 14 days. Sualog Third Decl.
at ¶ 5.

         Plaintiffs argue that the language of the April 6 ORR Guidance lacks the following:
mandatory language requiring a medical professional to examine each case for possible release, a
time frame for DHUC assessments, and an explanation of how a Class Member, sponsor, or
attorney may apply for a minor’s release. Pls.’ Second Reply at 20–22. Plaintiffs’ medical experts
suggest that due to the relative ease of determining the DHUC factors, lack of accurate testing, and
impossibility of quarantining every asymptomatic and symptomatic minor in a congregate care
facility, a minor exposed to COVID-19 is far safer in a sponsor’s home than in a congregate care
setting where a COVID-19 infection is more likely. See Pls.’ Second Reply, Ex. A (Graves Decl.)
at ¶¶ 7–13 [Doc. # 774-3]; id., Ex. B (Cohen Decl.) at ¶¶ 4–13 [Doc. # 774-4]. As Plaintiffs’
medical expert Dr. Julie DeAun Graves opines, “Postponing the release of children in facilities
with known COVID-19 exposure is like leaving them in a burning house rather than going in to
rescue them and take them to safety.” Graves Decl. at ¶ 7.

         Plaintiffs also submit evidence of this policy’s effect on Class Members. At least one
minor purportedly had his release delayed due to testing positive for COVID-19, though the Court
has concerns about the foundation of this declarant’s knowledge. See id., Ex. F (Huebner Decl.)
at ¶ 21 [Doc. # 774-8]. Another had his release delayed due to exposure to another minor suspected
of having COVID-19. See id., Ex. G (Cubas Decl.) at ¶ 11 [Doc. # 774-9]. According to an
attorney serving clients at ORR care provider BCFS Baytown, the entire facility was placed under
a 14-day quarantine order on April 7, 2020 after a news outlet reported that numerous BCFS
Baytown staff members had tested positive for COVID-19. Id., Ex. I (Bocanegra Decl.) at ¶¶ 6, 8
[Doc. # 774-11]. One minor about to turn 18 was able to be released to his parental sponsor only
after the quarantine was lifted; another turned 18 during the quarantine and was released to ICE
custody, rather than to the long-term non-congregate placement already secured for him. Id. at
¶¶ 9–10.

        Besides Sualog’s non-specific declarations, there is no evidence in the record indicating
that medical professionals actually make case-by-case determinations of a minor’s eligibility for
release, and Plaintiffs have submitted at least some evidence to the contrary. The Court does not
find fault with the April 6 ORR Guidance in theory, but its implementation must be monitored as
part of the Independent Monitor’s and Juvenile Coordinator’s regular monitoring duties to ensure


 CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 10 of 21 Page ID
                                #:37433


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 85-4544 DMG (AGRx)                                     Date    April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    10 of 21

 that this policy timely facilitates, rather than obstructs, ORR’s ability to meet the FSA requirement
 of release without unnecessary delay.

         As for releasing minors to homes in which there is a confirmed case of COVID-19, the
 April 6 ORR Guidance provides: “If a sponsor or a member of the sponsor’s household has an
 active COVID-19 infection, postpone release until a medical or public health professional
 determines it is safe to release the UAC to the sponsor household.” Sualog Second Decl. at ¶ 10.
 This language clearly provides for a medical professional’s individualized assessment of a Class
 Member’s eligibility for release and is reasonable under the circumstances. For similar reasons as
 stated above, however, continued monitoring of this policy’s implementation remains necessary
 to ensure expeditious but safe release of minors to sponsor households.

                iii.    Fingerprint and home study requirements for certain potential
                        sponsors

         Plaintiffs argue that some of ORR’s current fingerprinting and home study requirements
 are unreasonable and, in light of the pandemic’s effects, unnecessarily delay the release of
 numerous Class Members. Noting that ORR already has some policies in place to waive the
 fingerprinting requirement and that some state child welfare agencies have relaxed fingerprinting
 requirements in light of the pandemic, Plaintiffs argue that ORR can similarly waive or delay the
 fingerprinting requirement and follow up with sponsors after release. See Pls.’ First Reply at 21
 & n.49. The summary spreadsheet submitted by ORR indicates that as of early April,
 approximately 51 minors in ORR custody in the 32 facilities listed have otherwise eligible
 sponsors who could not get fingerprinted due to COVID-19-related shutdowns, and 21 could not
 get a home study due to COVID-19. Attorneys for individual Class Members also describe
 numerous clients for whom the ORR facility specifically cited pandemic-related barriers to
 obtaining fingerprints or a home study as the reason for delaying release. See, e.g., Gahng Decl.
 at ¶¶ 13–15; Enriquez Decl. at ¶ 8; Huebner Decl. at ¶¶ 12–14; Pls.’ Second Reply, Ex. E, (Shaw
 Decl.) at ¶¶ 8–9 [Doc. # 774-5].

         The TVPRA does not specifically require fingerprinting. It requires ORR to, at a
 minimum, “verif[y] the custodian’s identity and relationship to the child, if any, as well as an
 independent finding that the individual has not engaged in any activity that would indicate a
 potential risk to the child.” 8 U.S.C. § 1232(c)(3)(A). As of 2019, ORR requires fingerprints only
 of sponsors that fall into certain categories. Sponsors who are in Category 1 and Category 2A—
 parents or legal guardians, grandparents, adult siblings, or other close family members who were
 the primary caregiver of the minor—as well as any non-sponsor adult household member and
 identified adult caregiver must submit fingerprints only where a public records check reveals

  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 11 of 21 Page ID
                                #:37434


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.     CV 85-4544 DMG (AGRx)                                     Date    April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    11 of 21

 possible disqualifying factors, or there is a documented risk to the safety of the minor, the minor
 is especially vulnerable, and/or the case is being referred for a home study. Fingerprints are
 required for all sponsors in Categories 2B and 3—close family members (i.e., aunts, uncles,
 cousins) who were not the primary caregiver of the minor, or any other sponsor, such as a distant
 relative or unrelated adult. See Sualog Third Decl. at ¶ 7. The TVPRA requires a home study for
 a minor who is a trafficking victim, has special needs, is a victim of physical or sexual abuse, or
 has a sponsor who clearly presents a risk of abuse, maltreatment, exploitation, or trafficking to the
 child based on all available objective evidence. 8 U.S.C. § 1232(c)(3)(B). ORR policy also
 “requires a home study before releasing any child to a nonrelative sponsor who is seeking to
 sponsor multiple children, or who has previously sponsored or sought to sponsor a child and is
 seeking to sponsor additional children” or “for children who are 12 years and under before
 releasing to a nonrelative sponsor.”                   ORR Policy Guide at § 2.4.2,
 https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied          (last
 accessed April 23, 2020).

          As of April 16, 2020, ORR has adjusted fingerprinting procedures by mailing fingerprint
 cards and working with potential sponsors to locate available fingerprint locations and with closed
 fingerprint locations to obtain PPE so that they can reopen. Sualog Second Decl. at ¶ 13; Sualog
 Third Decl. at ¶ 6. ORR Deputy Director Jallyn Sualog states that “only nine digital fingerprint
 locations are offline entirely,” though it is not clear how many digital fingerprint locations remain
 “online.” Sualog Third Decl. at ¶ 6. Sualog acknowledges that in some cases, the fingerprinting
 requirement may be waived, but that “eliminating fingerprint checks on a blanket basis, due to the
 COVID-19 threat, would inappropriately endanger children” and “undermine ORR’s ability to
 fulfill Congress’ directive that it protect children from ‘traffickers and other persons seeking to
 victimize or otherwise engage such children in criminal, harmful, or exploitative activity.’” Sualog
 Second Decl. at ¶ 15 (quoting 8 U.S.C. § 1232(c)(1)). As for home studies, Sualog earlier declared
 that ORR has already allowed for virtual home studies where possible. See Sualog Second Decl.
 at ¶ 16.

        Due to the dangers that Class Members may face if released to an improperly vetted
 sponsor, the Court ordinarily defers to ORR’s expertise regarding the importance it ascribes to
 fingerprinting potential sponsors whose name-only background checks yield red flags, who have
 a more attenuated or no familial relationship to the minor, or who seek to sponsor particularly
 vulnerable minors. But under the current extraordinary circumstances in the midst of a pandemic,
 ORR’s obligation to release minors without unnecessary delay requires moving with greater speed
 to remove minors from congregate environments where a suitable custodian exists.




  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 12 of 21 Page ID
                                #:37435


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.      CV 85-4544 DMG (AGRx)                                      Date    April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                                Page    12 of 21

        ORR’s efforts to make digital fingerprinting available to potential sponsors fail to mitigate
 the Court’s concerns about delay, given the number and prevalence of minors whose release hinges
 on their fully vetted sponsor going to a public place—potentially endangering themselves—to
 obtain fingerprints. Furthermore, since the Court’s April 10, 2020 Order, more States have
 temporarily suspended fingerprint requirements for otherwise vetted foster parents. See Pls.’
 Second Reply at 25, n.37 (collecting states); Pls.’ First Reply at 21, n.49 (same). While conceding
 that potential sponsors whose name-only background checks trigger red flags should still be
 fingerprinted, Plaintiffs have shown that additional fingerprint-based checks for Category 2B and
 3 sponsors with clear records cause unnecessary delay under current circumstances. See Pls.’
 Second Reply at 23, n.32.

        Accordingly, during the course of this pandemic in the United States, ORR’s policy of
 withholding a minor’s release to otherwise eligible Category 2B and 3 sponsors due to the
 unavailability of a facility to perform fingerprinting violates the FSA’s prohibition on unnecessary
 delay. Like numerous other child welfare agencies, ORR shall institute provisional release of
 Class Members to Category 2B and 3 sponsors who have otherwise satisfied ORR’s criteria,
 contingent upon later submission of fingerprints when fingerprinting is available.

          Because the ORR has indicated its willingness to use virtual home studies on a case by
 case basis, the Court declines to grant Plaintiffs’ motion to enforce on that issue at this time, though
 it will be the subject of further reporting. In any event, one of Plaintiffs’ declarants admitted that
 “[i]n some cases, it appears that a virtual home study is being pursued[.]” Huebner Decl. at ¶ 19.
 If more minors’ releases remain pending due to lack of completion of home studies, and it is not
 clear why virtual home studies have not been done, Class Counsel may submit an inquiry to the
 ORR Juvenile Coordinator and, in the absence of a satisfactory response, may utilize the dispute
 resolution procedures outlined in the October 5, 2018 Order Appointing Special
 Master/Independent Monitor at ¶ D.3. [Doc. # 494.]

                 iv.     Migrant Protection Protocols

         Neither side has provided a lucid explanation of what the MPP is, much less its effect on a
 Class Member’s eligibility to be released. The Court thus relies on the Ninth Circuit’s description
 of the policy in an unrelated case:

          The MPP now directs the “return” of asylum applicants who arrive from Mexico as
          a substitute to the traditional options of detention and parole. Under the MPP, these
          applicants are processed for standard removal proceedings, instead of expedited
          removal. They are then made to wait in Mexico until an immigration judge resolves

  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 13 of 21 Page ID
                                #:37436


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 85-4544 DMG (AGRx)                                    Date   April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    13 of 21

          their asylum claims. Immigration officers exercise discretion in returning the
          applicants they inspect, but the MPP is categorically inapplicable to
          unaccompanied minors, Mexican nationals, applicants who are processed for
          expedited removal, and any applicant “who is more likely than not to face
          persecution or torture in Mexico.”

 Innovation Law Lab v. McAleenan, 924 F.3d 503, 506 (9th Cir. 2019). Of note, MPP is
 “categorically inapplicable to unaccompanied minors.” Id. Defendants obliquely note that a minor
 may be in ORR custody but have “a final order of removal because he or she previously was in
 removal proceedings with a parent under the MPP.” Defs.’ Second Supp. Response at 28.
 Plaintiffs argue that any unaccompanied minor, even if previously accompanied, should regain
 TVPRA protection and be ineligible for removal under the MPP. Pls.’ Second Reply at 26. It is
 unclear to the Court that the applicability of the MPP to minors who are currently unaccompanied
 and in ORR custody is an issue properly within its purview.

         Regardless, the Court can determine whether ORR’s policy of withholding from release
 those minors with a pending MPP case or removal order has caused unnecessary delay within the
 meaning of the FSA. ORR Deputy Director Sualog explains that under the April 6 ORR Guidance,
 when a child has a pending removal order, “care providers work with their [ORR Federal Field
 Specialist] to determine whether [the Department of Homeland Security]/ICE plans to execute the
 order and initiate removal.” Sualog Second Decl. at ¶ 20. If ORR determines that removal
 “appears unlikely,” because the removal order will be “reopened, appealed, or otherwise delayed,”
 or for any other reason, the minor is evaluated for release following general ORR policies; but if
 removal is “imminent,” then “ORR will work with ICE to ensure the minor appears for his or her
 scheduled removal.” Id.; see also Sualog Third Decl. at ¶ 10.

         Plaintiffs point out that this policy does not specify when deportation is considered
 imminent versus unlikely. The definition of “imminent” is “ready to take place” or “happening
 soon.” Imminent, Merriam-Webster Online (last accessed on April 23, 2020). Based on ORR’s
 April 8, 2020 summaries of efforts toward release, at least four unaccompanied minors in the 32
 ORR facilities surveyed have not been released due to a pending MPP case or removal order, but
 no note was made of the imminence of removal. Pls.’ Reply at 24. Declarations by legal service
 providers indicate that numerous other minors with a pending MPP case or removal order remain
 in ORR care. See Cubas Decl. at ¶¶ 4–9. Some minors have remained in ORR care for months
 despite pending appeals of their initial removal orders under the MPP. Such appeals are precisely
 the type of protracted proceeding that ORR claims will render a minor eligible to be evaluated for
 release, yet these minors’ attorneys see no sign of ORR’s willingness to evaluate them for release.
 See Gahng Decl. ¶¶ 11–12 (describing six minors with MPP-based removal orders who have filed

  CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 14 of 21 Page ID
                                #:37437


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 85-4544 DMG (AGRx)                                    Date    April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    14 of 21

 Board of Immigration Appeals (“BIA”) appeals and have been in ORR custody for 68 or 80 days);
 Pls.’ Second Reply, Ex. D (Devereaux Decl.) at ¶¶ 6–7 [Doc. # 774-6]; id., Ex. J., (D.V.V.C. Decl.)
 at ¶¶ 4–8, 13–14 [Doc. # 774-12]; see also Pls.’ First Reply, Ex. A (Vernon Decl.) at ¶¶ 5–6 (Doc.
 # 759-1) (noting that the BIA can take as long as 14 to 23 months to decide an appeal).

         The Court sees no reason why, if removal is not “ready to take place,” ORR should not
 release minors whose removal orders under the MPP are under appeal. Thus, ORR’s opaque
 policies surrounding removal orders under the MPP violate Paragraphs 14 and 18 of the FSA.

          2.    ICE

        Plaintiffs argue that ICE unnecessarily delays Class Members’ release by failing to make
 individualized release decisions, in violation of Paragraph 14, and also fails to record efforts
 undertaken, in violation of Paragraph 18.

         As of April 21, 2020, the total population at the three FRCs is 698 individuals, 342 of them
 minors). Of these individuals, 413 are subject to final orders of removal and pending removal,
 256 are in expedited removal proceedings pursuant to Section 235 of the INA—i.e., undergoing
 credible or reasonable fear adjudications by U.S. Citizenship and Immigration Services (“USCIS”)
 or immigration court proceedings before an Immigration Judge (“IJ”)—and the remaining 29 are
 pending removal proceedings under Section 240 of the INA. Harper Supp. Decl. ¶ 5; see Defs.’
 First Supp. Response, Ex. 2 (Harper Decl.) at ¶¶ 10–11 [Doc. #746-12]. The Court notes that these
 numbers represent significant declines in population—even as recently as April 5, 2020, the total
 FRC population was 1,004, which was itself a significant decrease from earlier population levels.
 Harper Decl. at ¶ 2. But the Court cannot infer from the recent release of many minors and their
 families that the Class Members remaining in custody are not suffering unnecessary delay in their
 release.

         Due to the relatively small number of minors pending removal proceedings under Section
 240, the Court focuses on the minors in expedited removal proceedings, including those who are
 subject to final orders of removal.

                i.      Class Members awaiting decisions in expedited removal proceedings

         Defendants assert that ICE makes an individualized parole inquiry for every minor with a
 final order of removal, but do make that same assertion for families awaiting IJ or USCIS
 responses. Defs.’ Second Supp. Response at 19–20; see Harper Decl. ¶ 11. At the hearing,
 Defendants’ counsel Sarah Fabian stated that families are either put in Section 240 removal

  CV-90                             CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 15 of 21 Page ID
                                #:37438


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.       CV 85-4544 DMG (AGRx)                                                Date     April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                                            Page     15 of 21

 proceedings and released together, or ordered removed and removed together. This explanation
 completely omits discussion of the 256 families in expedited removal proceedings under Section
 235, among whom are minors still awaiting decisions, for whom the Court has specifically ordered
 individualized parole determinations. See Flores v. Sessions, 394 F. Supp. 3d at 1067 (“The Court
 will order Defendants to comply with the unambiguous charge of the Flores Agreement to make
 individualized determinations regarding a minor’s flight risk rather than blanket determinations
 . . . . even if the minor or her parent is in expedited removal (i.e., awaiting a credible fear
 determination”).

         Instead, Defendants argue that for minors in expedited removal proceedings listed in ICE’s
 records as “pending IJ hearing/decision” or “pending USCIS response,” ICE may maintain custody
 of those minors “as long as their release or transfer from ICE custody occurs ‘as expeditiously as
 possible,’ or ‘as fast as Defendants, in good faith and in the exercise of due diligence, can possibly
 go in screening family members for reasonable or credible fear . . . .’” Defs.’ Second Supp.
 Response at 20 (quoting August 21, 2015 Order at 10 [Doc. # 189]). In 2015, Defendants
 suggested that 20 days was the amount of time Defendants could expeditiously screen Class
 Members and their families for reasonable or credible fear. August 21, 2015 Order at 9. Now,
 Defendants assert that the speed at which USCIS has been able to process credible/reasonable fear
 claims has decreased while, at the same time, denial rates have increased, though Defendants offer
 no specific timelines and merely point to USCIS’s website for the recent numbers of cases received
 and completed. See USCIS, Semi-Monthly Credible Fear and Reasonable Fear Receipts and
 Decisions, https://www.uscis.gov/tools/reports-studies/immigration-forms-data/semi-monthly-
 credible-fear-and-reasonable-fear-receipts-and-decisions (last accessed April 24, 2020). It is
 unclear to the Court why, given the significantly reduced numbers in custody, 20 days is
 insufficient time for screening Class Members when it was sufficient in prior influxes involving
 far more people. Defendants have not stated any particular timeline in which Defendants can
 screen asylum-seeking minors and their families, even though many families awaiting IJ or USCIS
 responses have been in custody for far longer than 20 days, according to the ICE spreadsheet
 submitted on April 8, 2020.

         Given the length of detention of these minors, Defendants have also failed to demonstrate
 actual individualized evaluations of flight risk, or refusals of parents to waive their right to remain
 detained with their children, or other explanations for prolonged detention of Class Members
 awaiting IJ or USCIS determinations.6 The only direct evidence before the Court of the existence

          6
           Parents may waive their children’s Flores rights. See July 9, 2018 Order at 6 [Doc. # 455]. Defendants
 have been enjoined in separate class action litigation from separating class member parents from their children, absent
 an affirmative, knowing, and voluntary waiver of the parent’s right to be detained with their children at an ICE FRC.
 See Ms. L. v. ICE, 310 F. Supp. 3d 1133, 1149 (S.D. Cal., June 26, 2018).

  CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 16 of 21 Page ID
                                #:37439


                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                 CIVIL MINUTES—GENERAL

  Case No.     CV 85-4544 DMG (AGRx)                                       Date    April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                                Page    16 of 21

 of these individualized inquiries are the declarations of ICE officials. Harper Decl. at ¶¶ 11; Defs.’
 First Supp. Response, Ex. (Sheridan First Decl.) at ¶ 28 [Doc. # 746-14]; Defs.’ Second Supp.
 Response, Ex. 10 (George Second Decl.) at ¶ 34 [Doc. # 772-5]. ICE’s April 8, 2020 spreadsheet
 does not contain information about flight risk or other factors leading to a denial of release, besides
 noting that none of these minors pose a risk of harm to self or others. Furthermore, even if the
 initial parole determination is appropriately made, the Court sees no evidence that ICE reevaluates
 Class Members for Flores release rights at any point after the initial parole determination. Cf.
 Defs.’ First Supp. Response at 33 [Doc. # 746] (“‘Class [M]embers will be reevaluated for parole
 when new, pertinent information is received concerning continued custody[.]’”) (quoting Sept. 8,
 2017 Deane Dougherty Decl. at ¶ 8.a [Doc. # 374-2]).

          By contrast, Javier Hidalgo, an attorney who supervises pro bono legal services at Karnes,
 attests to notifying ICE whenever a Class Member has been detained for longer than 20 days and
 receiving either no response or a response indicating no effort to release the Class Member or
 individualized release determination. Pls.’ Second Reply, Ex. III (Hidalgo Decl.) at ¶¶ 8–17 [Doc.
 #774-63]. For example, in response to a parole request submitted on April 10, 2020, for a family
 detained for at least 40 days, ICE responded that it would reconsider the request only once the IJ
 had rendered a decision on the family’s pending appeal. Id. at ¶ 17. Dilley Pro Bono Project
 (“DPBP”) Director Shalyn Fluharty reports that as of April 8, 2020, one of DPBP’s clients did not
 receive a credible fear decision until 24 days after his initial credible fear interview, another waited
 122 days for a hearing with an IJ to be scheduled, and another remained detained despite an IJ
 vacating the minor’s negative credible fear finding on February 21, 2020. Pls.’ Supp Ex., Ex. O
 (Fluharty Second Decl.) at ¶ 46 [Doc. # 761-1]. DPBP’s record of families detained more than
 120 days—which it provided to ICE and filed under seal with the Court—indicates that every one
 of those families has a sponsor available. Id. at ¶ 4; see also Sept. 8, 2017, Deane Dougherty Decl.
 at ¶ 8.a (“[W]hen an FSA class member is admitted into an FRC, ICE asks the parent of the class
 member the opportunity to list potential sponsors.”) [Doc. # 374-2]. To Fluharty’s knowledge, no
 minors or their parents have criminal history or have been deemed to be a danger by ICE. Id. at
 ¶¶ 28–30.

        Because ICE has not submitted evidence of individualized release assessments for Class
 Members awaiting asylum decisions, much less evidence that ICE makes and records individual
 assessments in a prompt and continuous manner, the Court finds ICE in violation of the FSA’s
 Paragraph 18 (as well as the Court’s prior June 27, 2017 Order) with regard to Class Members in
 expedited removal proceedings who are “pending IJ hearing/decision” or “pending USCIS
 response.” Because unnecessary delay has resulted from this apparent failure to make
 individualized parole assessments, ICE is also in violation of Paragraph 14.


  CV-90                              CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 17 of 21 Page ID
                                #:37440


                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                    CIVIL MINUTES—GENERAL

  Case No.       CV 85-4544 DMG (AGRx)                                             Date     April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                                        Page     17 of 21

                  ii.      Class Members under final orders of removal

         As for Class Members who are subject to final orders of removal, they are “increasingly
 subject to judicial and administrative stays of removal issued by various courts in various cases,
 which may impact the length of stay at an FRC.” Harper Decl. at ¶ 11. Melissa Harper, the Chief
 of ICE’s Juvenile and Family Residential Management Unit, explains that such cases “are
 individually evaluated for risk of flight to determine whether continued detention is necessary or
 whether release is a viable option.” Id. Again, ICE has not submitted any actual evidence of
 individualized evaluation of flight risk, despite the number of families currently in detention who
 have had their orders of removal stayed.

          Plaintiffs’ evidence suggests the lack of individualized evaluations. Of the five families
 still detained in Berks, four have had final removal orders stayed by the district court in the case
 M.M.V. v. Barr, No. 19-2773 (D.D.C.), and the fifth has a motion to reopen pending before an
 immigration court and has a stay of removal. Pls.’ Second Reply, Ex. V (Cambria Decl.) at ¶¶ 54–
 55 (noting that the fifth family is unlikely to be removed because its members, including a minor,
 have been kidnapped and trafficked) [Doc. # 774-24]. Each family has a close family member
 ready to receive them. Id. at ¶ 56. At least ten parents at Dilley submitted declarations stating that
 they and their children have been detained for approximately 240 days and were told they would
 not be released because they were plaintiffs in a federal lawsuit, despite having family or friends
 ready to sponsor them. See, e.g., Pls.’ Second Reply, Ex. EE (C.C.G. Decl.) at ¶ 12 [Doc. # 774-
 33]; id., Ex. LL, (L.G.G. Decl.) at ¶ 10 [Doc. # 774-40]; id., Ex. NN (M.A.A. Decl.) at ¶ 13 [Doc.
 # 774-42]; id., Ex. PP (R.L.A. Decl.) at ¶ 10 [Doc. # 774-44]; id., Ex. QQ (R.P.F. Decl.) at ¶ 12
 [Doc. # 775-45]. According to Fluharty, 164 family units with 204 children were in custody at
 Dilley as of April 21, 2020, with an average length of detention of 109 days, and at least 189 of
 those minors have, or will soon have, stays of removal due to litigation. Fluharty Third Decl. at
 ¶¶ 22, 25. And, even for final removal orders that have not been stayed and may be considered
 “imminent,” as of April 8, 2020, Fluharty reported that one child at Dilley had been waiting for 63
 days for removal to his home country, subsequent to the issuance of a final order of expedited
 removal. Fluharty Second Decl. at ¶ 46.

        While the Court appreciates that ICE has released many Class Members in its custody in
 recent months, the lack of individualized records regarding the Class Members remaining in its
 custody serves as circumstantial evidence of unnecessary delay and failure to make and record
 prompt and continuous efforts at release as to those Class Members in custody more than 20 days.7

          7
            Defendants argue that “the vast majority of family units” are never placed in immigration custody, never
 transferred to ICE custody, or “quickly released from ICE custody either as a matter of discretion under 8 U.S.C.
 § 1226(a), or through the parole process” but do not provide numbers of minors or family members who fall into the

  CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 18 of 21 Page ID
                                #:37441


                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

  Case No.       CV 85-4544 DMG (AGRx)                                            Date     April 24, 2020

  Title Jenny L. Flores, et al. v. William P. Barr, et al.                                       Page     18 of 21

 ICE’s efforts to comply with Paragraph 18 of the FSA suffer by comparison with those of ORR.
 Moreover, ICE has previously argued that it lacks the institutional capacity to perform
 individualized parole assessments. See Flores v. Sessions, 394 F. Supp. 3d at 1067. Its cursory
 evidentiary showings of those assessments raise serious concerns that ICE is not adequately
 assessing minors’ flight risk, according to the FSA’s general policy favoring release, or
 communicating with parents about the option of waiver of rights. The Court reiterates that ICE
 may consider a minor’s flight risk, under Paragraph 14 of the FSA and federal regulations, but a
 final order of deportation cannot be the dispositive consideration if removal is not “imminent,” as
 discussed above in relation to final orders of removal under the MPP, and there are no other indicia
 of a minor’s flight risk. See Agreement at ¶ 14 (requiring release of a minor without unnecessary
 delay “[w]here INS determines that the detention of the minor is not required either to secure his
 or her timely appearance before the INS or the immigration court, or to ensure the minor’s safety
 or that of others.”); 8 C.F.R. § 212.5.

         Accordingly, Plaintiffs have shown by a preponderance of the evidence that ICE is in
 breach of its Paragraph 14 and 18 duties and past Court Orders with regard to minors subject to
 final orders of removal, including those issued under the MPP and/or stayed by participation in
 federal litigation.

                                                    IV.
                                                CONCLUSION

      In light of the foregoing, Plaintiffs’ request, construed as a motion to enforce the FSA, is
 DENIED in part and GRANTED in part. The Court hereby ORDERS as follows:

          1. ORR and ICE shall continue to make every effort to promptly and safely release Class
             Members who have suitable custodians in accordance with Paragraphs 14 and 18 of the
             FSA and the Court’s prior orders, including those categorized as “MPP,” participants
             in class litigation, “pending IJ hearing/decision” or “pending USCIS response,” absent
             a specific and individualized determination that they are a flight risk or a danger to
             themselves or others, or a proper waiver of Flores rights (see, e.g., July 24, 2015 Order
             [Doc. # 177], June 27, 2017 Order [Doc. # 363], July 9, 2018 Order [Doc. # 455], July
             30, 2018 Order [Doc. # 470]).

          2. For the duration of shelter-in-place orders and fingerprinting location closures due to
             the COVID-19 pandemic, ORR shall institute provisional release of Class Members

 latter category. Defs.’ Second Supp. Response at 19. Nonetheless, in this motion, the Court is concerned only with
 the minors who remain in ICE custody for prolonged periods.

  CV-90                                  CIVIL MINUTES—GENERAL                        Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 19 of 21 Page ID
                                #:37442


                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.      CV 85-4544 DMG (AGRx)                                    Date    April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    19 of 21

            with Category 2B and Category 3 sponsors whose name-only background checks yield
            no red flags and for whom fingerprinting is unavailable, provided that these sponsors
            agree to submit fingerprints as soon as practicable after the release of the minor and
            within a reasonable time frame specified by ORR. ORR may continue to require
            fingerprints prior to release of a minor during the pandemic if fingerprinting is readily
            available in the relevant locale or it conducts an individualized assessment and
            determines that fingerprinting is necessary to address a documented risk of safety to
            the minor.

         3. The Independent Monitor, Andrea Ordin, may in the exercise of her monitoring duties
            request such further information regarding safe and sanitary conditions and/or
            Defendants’ continuous efforts at release as she deems appropriate pursuant to her
            authority under Paragraph B(1)(c)(iii) of the October 5, 2018 Order appointing her, and
            in consideration of the concerns outlined in this Order and the Court’s June 27, 2017
            Order regarding minors in prolonged detention at any stage of expedited removal
            proceedings. [Doc. ## 363, 494.] If the Monitor believes that sharing that information
            with Plaintiffs’ counsel on a case by case basis, subject to the protective order, would
            assist her in resolving individualized questions of prolonged detention, she may do so
            in the exercise of her discretion.

         4. The Juvenile Coordinators shall continue to perform their duties under Paragraphs 28A
            and 28B of the FSA. Pursuant to the Court’s July 27, 2018 Order [Doc. # 469], the
            Juvenile Coordinators shall file their next annual compliance report by July 1, 2020,
            including an assessment of ICE and ORR compliance with CDC guidelines for
            detention facilities. Given the exigencies of the current pandemic, however, the Court
            hereby orders interim written reports to be filed by the 15th of each month starting in
            May 2020, and continuing for each month thereafter for the duration of the pandemic.

                    a. The additional monitoring and interim reports by Aurora Miranda-Maese,
                       the ORR Juvenile Coordinator, shall cover the following topics, among
                       others chosen by her:

                                i. Measures taken to expedite the release of Class Members to
                                   suitable custodians during the COVID-19 health emergency,
                                   including the status of fingerprinting and home study policies
                                   and practices, in compliance with this Order, and provide census
                                   data as to any minors who remain in custody due to lack of
                                   fingerprinting or home studies;

 CV-90                              CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 20 of 21 Page ID
                                #:37443


                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 85-4544 DMG (AGRx)                                     Date   April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                            Page    20 of 21


                              ii. Identify the location of any ORR facility that has had any
                                  individual, whether detainee or staff member, test positive for
                                  COVID-19, and provide a status report and census of those
                                  infected at that facility during the reporting period;

                             iii. With respect to minors placed at congregate facilities in which
                                  either a detainee or staff member has tested positive for COVID-
                                  19, identify the specific reason the minors located there have not
                                  been released or transferred to a non-congregate setting;

                             iv. Describe any policies and/or practices aimed at identifying and
                                 protecting minors who are at heightened risk of serious illness
                                 or death should they contract COVID-19;

                              v. Explain whether medical professionals at ORR are making
                                 expeditious individual assessments about a Class Member’s
                                 eligibility for release when the Class Member has been exposed
                                 to COVID-19 or has a sponsor whose household has a confirmed
                                 case of COVID-19, and provide the average time in which such
                                 individual assessments take place during the reporting period;
                                 and

                             vi. Explain whether ORR is making individualized assessments
                                 regarding its ability to release minors subject to removal orders
                                 under the MPP, including census data and reasons for non-
                                 release.

                  b. The additional monitoring and interim reports by Deane Dougherty, the ICE
                     Juvenile Coordinator, shall cover the following topics, among others chosen
                     by her:

                              i. Measures taken to expedite the release of Class Members to
                                 suitable custodians during the COVID-19 health emergency,
                                 including whether ICE is making individualized release
                                 determinations and redeterminations for each Class Member
                                 held in the FRCs and making records of the same, and provide a


 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
Case 2:85-cv-04544-DMG-AGR Document 784 Filed 04/24/20 Page 21 of 21 Page ID
                                #:37444


                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.       CV 85-4544 DMG (AGRx)                                   Date   April 24, 2020

 Title Jenny L. Flores, et al. v. William P. Barr, et al.                             Page    21 of 21

                                    census of minors remaining in custody at FRCs longer than 20
                                    days and the specific reason therefor;

                                ii. Monitor the status of ICE’s implementation of its COVID-19
                                    guidances;

                               iii. Identify the location of any ICE facility that has had any
                                    individual, whether detainee or staff member, test positive for
                                    COVID-19, and provide a status report and census of those
                                    infected at that facility during the reporting period;

                               iv. With respect to minors in an ICE facility in which either a
                                   detainee or staff member has tested positive for COVID-19,
                                   identify the specific reason the minors located there have not
                                   been released or transferred to a non-congregate setting; and

                                v. Describe any policies and/or practices aimed at identifying and
                                   protecting minors who are at heightened risk of serious illness
                                   or death should they contract COVID-19.

         5. The parties’ counsel shall continue to meet and confer regarding the quality of the data
            that Defendants provide to Class Counsel pursuant to Paragraph 28A of the FSA. The
            parties shall file a Joint Status Report regarding the outcome of their efforts to meet
            and confer by June 15, 2020.

         6.    The Court shall hold a further video status conference on May 22, 2020 at 11:00 a.m.
              to discuss compliance with this Order.

         7. As to issues not covered by this Order, Class Counsel shall meet and confer with
            opposing counsel, or judiciously utilize the dispute resolution procedures outlined in
            Paragraph 28B of the FSA and, if there is no satisfactory response, the October 5, 2018
            Order Appointing Special Master/Independent Monitor at ¶ D.3 [Doc. # 494].


 IT IS SO ORDERED.




 CV-90                              CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
